ASSET PURCHASE AND DOMAIN NAME, WEB SITE CONTENT AND TRADEMARK ASSIGNMENT
AGREEMENT

 

This ASSET PURCHASE AND DOMAIN NAME, WEB SITE CONTENT AND TRADEMARK ASSIGNMENT
AGREEMENT (this “Agreement”) is entered into and made effective as of August
8th, 2013 (the “Effective Date”) by and between Monster Arts, Inc., a Nevada
corporation (“Monster Arts”) and Iconosys, Inc., a California corporation
(“Iconosys”) (individually, the “Party,” and collectively, the “Parties”), with
reference to the following facts:

 

A.              Iconosys owns all right, title and interest in and to the TAVG
Assets (as defined below).

B.              Iconosys desires to sell, convey, transfer, assign and deliver
to Monster Arts, and Monster Arts desires to purchase from Iconosys, all right,
title and interest in and to the TAVG Assets, free and clear of any Encumbrance
(as defined below) pursuant to the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the above premises and of the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the Parties, the Parties hereby agree as follows:

1.               Definitions. As used in this Agreement, the following defined
terms have the following meanings:

1.1            “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, lease, deed of trust, security interest, encumbrance, claim,
infringement, option, right of first refusal, preemptive right, community
property interest, or restriction of any nature on any asset.

1.2 “Intellectual Property Rights” shall mean, means all intellectual property
and proprietary rights worldwide, whether or not registered, including without
limitation any and all foreign and domestic trade names, trademarks, service
marks, domain names, copyrights, moral rights, trade secret rights, patent and
all associated rights and all registrations, applications, renewals, extensions
and continuations (in whole or in part) of any of the foregoing, together with
all goodwill associated therewith and all rights and causes of action for
infringement, misappropriation, misuse, dilution, unfair trade practice or
otherwise associated therewith.

1.3 "TAVG Asset Domain Name(s)" means the domain name(s) listed on Exhibit A
attached to this Agreement.

1.4 "TAVG Asset Trademark(s)" means the trademarks listed on Exhibit B attached
to this Agreement.

1.5 "TAVG Asset Web Site(s)" means the web sites and related urls listed on
Exhibit C.

1.6 "TAVG Asset Web Site Content" means the aspects of the domain located at a
TAVG Asset Web Site that may be perceived by the person accessing the TAVG Asset
Web Site and/or that constitute the underlying code or programming
infrastructure, so long as that

1

 

underlying code or programming infrastructure was created by Iconosys and/or
solely for use on the TAVG Asset Web Site. This underlying code or programming
infrastructure includes, but is not limited to, web site-related applications,
artwork, sound, graphic files, music files, user interface, logos, data,
software, tools, text and other materials and related technology and those
trademarks identified on the attached Exhibit B. " TAVG Asset Web Site Content"
includes any code used to create any element of the TAVG Asset Web Site Content.

1.7 “TAVG Assets” means: (i) the TAVG Asset Domain Name(s); (ii) the TAVG Asset
Trademark(s); (iii) the TAVG Asset Web Site(s); (iv) the TAVG Asset Web Site
Content; (v) all internet traffic to the TAVG Asset Domain Name(s); and (vi) any
and all goodwill and Intellectual Property Rights associated with or relating to
each of the foregoing.

2.               Purchase and Sale of TAVG Assets.

2.1            Purchase and Sale of TAVG Assets. Pursuant to the terms and
conditions set forth in this Agreement, at the Closing (as defined below),
Iconosys shall sell, convey, transfer, assign and deliver to Monster Arts, and
Monster Arts shall purchase from Iconosys, all right, title and interest in and
to the TAVG Assets, free and clear of any Encumbrance.

2.2            In connection with the foregoing:

a. TAVG Asset Trademark(s) Assignment. For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Iconosys hereby
irrevocably assigns, transfers and contributes to Monster Arts all of its right,
title and interest in and to the TAVG Asset Trademark(s), together with the
goodwill associated with or symbolized by the TAVG Asset Trademark(s).

b. TAVG Asset Domain Name(s) Assignment. For good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Iconosys hereby
irrevocably assigns, transfers and contributes to Monster Arts all of its right,
title and interest in and to the registrations of the TAVG Asset Domain Name(s),
together with, without any limitation, any related trademarks, service marks,
copyrights, trade names, domain names, and other intellectual property rights
throughout the world to the TAVG Asset Domain Name(s), whether such rights are
registered or not, and all rights of priority therein, and the right to recover
for damages and profits and all other remedies for past infringements thereof,
and any and all appurtenant goodwill associated therewith.

c. TAVG Asset Web Site(s) Content Assignment. For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Iconosys hereby irrevocably assigns, transfers and contributes to Monster Arts
all of its right, title and interest in and to the TAVG Asset Web Site Content,
together with, without any limitation, any related Intellectual Property Rights
to the TAVG Asset Site Content, whether such rights are registered or not, and
all rights of priority therein, and the right to recover for damages and profits
and all other remedies for past infringements thereof, and any and all
appurtenant goodwill associated therewith.

2.3            No Assumption of Liabilities. With regard to its purchase of the
TAVG Assets pursuant to this Agreement, Monster Arts shall not assume or be
responsible for any commercial,

2

 

operational, financial, legal or any other liabilities or obligations of
Iconosys and/or any of its affiliates or that relate to the operation of the
business of Iconosys and/or any of its affiliates, whether known or unknown,
disclosed or undisclosed, actual, accrued, contingent or otherwise.

3.               Consideration.

3.1            Purchase Price. The purchase price (the “Purchase Price”) for the
TAVG Assets shall be $250,000.00, which shall be paid by Monster Arts to
Iconosys in cash and in restricted, Rule 144 common stock of Monster Arts as
follows: (i) $50,000.00 of the Purchase Price shall be paid in cash (the “Cash
Portion”), with a cash payment of $5,000.00 to be paid to Iconosys within five
(5) business days of Closing, and with the balance of the Cash Portion
($45,000.00) to be paid to Iconosys pursuant to the terms and provisions of the
promissory note attached hereto as Exhibit D (the “Note”); and (ii) $200,000 of
the Purchase Price shall be paid in the form of 1,052,632 shares of restricted,
Rule 144 common (valued at $.19 per share, based on the closing trading price of
Monster Arts’ common stock on the OTC Bulletin Board Exchange as of the
Effective Date), and pursuant to the terms and provisions of the stock purchase
agreement attached hereto as Exhibit E (the “SPA”).

4.               Closing.

4.1            Closing Date. Except as otherwise agreed to by the Parties, the
sale and transfer of the TAVG Assets by Iconosys to Monster Arts (the “Closing”)
shall take place on the Effective Date (also referred to herein as, the “Closing
Date”), upon the Parties’ execution and delivery of this Agreement, the Note and
the SPA.

4.2            At the Closing, or no later than thirty (30) days subsequent to
the Effective Date, Iconosys shall deliver or cause to be delivered to Monster
Arts instruments of assignments and transfer of Iconosys’ rights, title and
interest in and to each and all of the TAVG Assets, free and clear of any
Encumbrance; such instruments shall include, without limitation, all
documentation necessary to transfer the TAVG Asset Domain Name(s) to Monster
Arts (to be delivered by Iconosys to the appropriate domain name registry
pursuant to Section 6.3 below).

5.               Representations and Warranties; Indemnification.

5.1            Representations and Warranties. Iconosys represents and warrants
to Monster Arts that:

(i)              Each of Exhibit A, Exhibit B, and Exhibit C to this Agreement,
respectively, sets forth a complete and accurate schedule listing all: (i)
domain names; (ii) trademarks and the registrations and registration
applications, and (iii) web sites and related urls pertaining to the applicable
TAVG Assets. Iconosys is the registrant listed in the records of the applicable
registrar (“Registrar”) as the owner of the registration of the TAVG Asset
Domain Name(s) and is the sole and exclusive owner, legal and beneficial, of all
right, title and interest in and to each and all of the TAVG Assets free and
clear of any Encumbrance; no other party has any rights in the TAVG Assets. In
addition, Iconosys does not owe any amount to any domain name registration
authority or to any other governmental entity relating to or on account of the
registration of the TAVG Asset Domain Name(s) or the registration of any TAVG
Asset Trademark(s). Iconosys warrants that all registration fee payment
obligations for applicable

3

 

Registrars are current, paid-in and fully satisfied as of the Effective Date.
Iconosys has not licensed or otherwise allowed or enabled the use of any of the
TAVG Assets to any other person or entity, or otherwise granted any right with
respect to the TAVG Assets to any other person or entity, that may, in any
manner, restrict, impede or adversely affect Monster Arts' rights therein.
Except as may be already disclosed on or as part of an Exhibit to this
Agreement, Iconosys has not obtained a trademark registration or filed any
application to register a trademark with the US Patent and Trademark Office or
other agency (domestic or foreign) of the TAVG Asset Trademark(s), the TAVG
Asset Domain Name(s) or any other mark confusingly similar to the TAVG Asset
Trademark(s) or the TAVG Asset Domain Name(s);

(ii)            Iconosys has the power to enter into and perform this Agreement,
and the execution of this Agreement has been duly authorized by all necessary
corporate action;

(iii)          This Agreement constitutes a valid and binding obligation on
Iconosys, enforceable in accordance with the terms and conditions set forth in
this Agreement;

(iv)          There are no pending or threatened claims, demands, suits,
actions, litigation, arbitration, or legal, administrative or other proceedings
or governmental investigations that might adversely affect, invalidate or
otherwise impair Monster Arts’ exclusive right, title and interest in and to the
TAVG Assets, including without limitation any claims, demands etc. relating to
intellectual property rights infringement;

(v)            No consent or approval of any other person or governmental
authority is necessary for this Agreement to be effective;

(vi)          Neither the execution or delivery of this Agreement nor the
consummation of the transactions contemplated under this Agreement shall
constitute a default or violation of Iconosys’ articles of incorporation, bylaws
or of any license, lease, franchise, mortgage, instrument or other agreement;

(vii) Iconosys and its related entities, affiliates, officers, directors,
parents, subsidiaries, divisions, owners, agents, servants, shareholders,
employees, successors, assigns, representatives, and agents of any kind, and all
persons or entities acting under Iconosys (the “Iconosys Parties”) will not
register any domain names or file for federal or state registration of or use in
any manner whatsoever any names or trademarks that incorporate, are confusingly
similar to or constitute any colorable imitation of the Monster Arts’ “TAVG
Asset” names, including but not limited to, misspellings or phonetic equivalents
of and/or invented words that combine elements of any of the following names:
“TAVG™”, “Travel America Visitor Guide™,” and that may, therefore, create
confusion among consumers as to source, sponsorship or affiliation;

 

(viii) the Iconosys Parties agree not to utilize the TAVG Asset Domain Name(s)
in their email addresses, or anything confusingly similar to the TAVG Asset
Domain Name(s), or any colorable imitation thereof, including but not limited
to, misspellings or phonetic equivalents of and/or invented words that combine
elements of any of the following names: “TAVG™”, “Travel America Visitor
Guide™”, and that may, therefore, create confusion among consumers as to source,
sponsorship or affiliation; and

4

 

 

(ix) None of the representations and warranties made by Iconosys, or in any
certificate or memorandum furnished or to be furnished by any of them or on
their behalf, including without limitation information provided by Iconosys to
Monster Arts relating to Iconosys’ financial condition, TAVG Asset Web Site
traffic and/or the TAVG Assets contains any untrue statement of a material fact,
or omits to state a material fact necessary to prevent the statements from being
misleading.

5.2            Mutual Indemnification. Iconosys and Monster Arts (each Party,
for purposes of this Section 5.2, a “Section 5.2 Indemnifying Party”) shall each
defend, indemnify and hold harmless the other Party, and each of their current,
former and future parent corporations, subsidiaries, affiliates, employee
benefit plans, and related entities or corporations, and their past and present
officers, directors, shareholders, employees, creditors, fiduciaries, agents,
employees, partners, attorneys, representatives, promoters, heirs, predecessors,
successors and assigns (collectively, the “Released Party”), from any and all
claims, demands, costs, expenses, obligations, damages or causes of action of
any nature, including reasonable attorneys’ fees and costs, arising directly or
indirectly from: (i) a breach by the Section 5.2 Indemnifying Party of any of
its representations or warranties set forth in this Agreement; (ii) a breach by
the the Section 5.2 Indemnifying Party of any other term or condition set forth
in this Agreement; (iii) the violation by the Section 5.2 Indemnifying Party of
any federal, state or local law in connection with this Agreement; and/or (iv)
damages to any third party caused by the Section 5.2 Indemnifying Party’s
negligent or intentional acts or omissions in connection with this Agreement.

5.3 Indemnification by Iconosys. Monster Arts is not responsible or liable for,
and Iconosys hereby indemnifies Monster Arts against and from, any claims or
demands by third parties whether based upon federal or state law, statute or
common law or other law, connected with, or arising out of, or relating to the
holding or use of any of the TAVG Assets, prior to the transfer of the TAVG
Assets to Monster Arts.

 

6.               Covenants of Iconosys.

6.1 Within thirty (30) days after the Closing Date, Iconosys will, at its sole
cost, take all steps required by the applicable trademark authorities in each
country or jurisdiction to record the assignment(s) and transfer the
registrations of the TAVG Asset Trademark(s) to Monster Arts, by completing the
required forms, paying the required fees, and taking any other required actions
to effect the assignment(s) and transfer the registrations of the applicable
TAVG Asset Trademark(s) to Monster Arts. At and after the Closing Date, Iconosys
will, without further consideration, provide such other information and execute
such documents as may be necessary of appropriate to accomplish the
assignment(s) and transfer of the registrations of the TAVG Asset Trademark(s)
upon Monster Arts’ reasonable request.

6.2 To the extent that Iconosys and/or Monster Arts becomes aware after
execution and delivery of this Agreement of a domain name that redirects to any
of the domain names transferred pursuant to this Agreement, such Party will
cause that domain name to be transferred

5

 

to Monster Arts within a commercially reasonable time period, and on similar
terms as set forth in this Agreement.

6.3 Within thirty (30) days after the Closing Date, Iconosys will, at its sole
cost, take the steps required by the current procedures promulgated by the
registrars listed in Exhibit A, or any other registrar that might be or become
responsible for the transfer of the registrations of the TAVG Asset Domain
Name(s), to transfer the registrations of the TAVG Asset Domain Name(s) to
Monster Arts, by completing the required forms and taking any other required
actions to effect the transfer of the registrations of the TAVG Asset Domain
Name(s) to Monster Arts. At and after the Effective Date, Iconosys will, without
further consideration, provide such other information and execute such documents
as may be necessary or appropriate to accomplish the transfer of the
registrations of the TAVG Asset Domain Name(s) upon Monster Arts' reasonable
request.

6.4 As of the Closing Date, Iconosys agrees to take no action adverse to Monster
Arts’ ownership of the TAVG Asset Domain Name(s). As of the Closing Date,
Iconosys shall immediately ease and desist all creation, production and
manufacture of any marketing, promotional or advertising materials, collateral
products or other items bearing the Monster Arts’ “TAVG Asset” names, including
but not limited to, misspellings or phonetic equivalents of and/or invented
words that combine elements of any of the following names: “TAVG™”, “Travel
America Visitor Guide™”, and that may, therefore, create confusion among
consumers as to source, sponsorship or affiliation “TAVG Asset” names. In
addition, Iconosys shall make no further use of any of the TAVG Assets as of the
Closing Date and/or attempt to resell any of the TAVG Assets, nor shall Iconosys
challenge, interfere, solicit, encourage or assist others to challenge or
otherwise interfere with Monster Arts' title, interest, right or use of the TAVG
Assets. Iconosys will not itself, or enable another to, take any action or
refrain from any action or otherwise support any claim that may detrimentally
affect the registrability, validity of, or commercial value associated with the
TAVG Assets.

7.               General Provisions.

7.1            Assignment. Neither Party may assign this Agreement or any of its
rights, duties, or obligations hereunder without the other Party’s prior written
consent.

7.2            Entire Agreement. This Agreement, together with any exhibits,
appendix or other attachments entered into hereunder, contains the entire
agreement between the Parties hereto and supersedes all prior and
contemporaneous written or oral agreements, arrangements, negotiations and
understandings between the Parties hereto, relating to the subject matter
hereof. There are no other understandings, statements, promises or inducements,
oral or otherwise, contrary to the terms of this Agreement. Each Party
acknowledges, represents and warrants that this Agreement is fully integrated
and not in need of parol evidence in order to reflect the intentions of the
Parties. In the event of any inconsistency or conflict between the provisions of
this Agreement and the provisions of any attachment to this Agreement, the
provisions of this Agreement shall control and be determinative.

7.3 Each and all of the several rights and remedies provided for in this
Agreement shall be construed as being cumulative, no one of them shall be deemed
to be exclusive of the

6

 

others or of any right or remedy allowed by law or equity, and pursuit of any
one remedy shall not be deemed to be an election of such remedy, or a waiver of
any other remedy.

7.4 Governing Law. This Agreement shall be governed by the laws of the State of
California applicable to agreements made and fully performed in California by
California residents, and without regard for conflict of laws principles.

 

7.5 Severability. If any provision of this Agreement is finally declared or
found to be illegal or unenforceable by a court of competent jurisdiction, both
Parties shall be relieved of all obligations arising under such provision, but,
if capable of performance, the remainder of this Agreement shall not be affected
by such declaration or finding.

 

7.6 Amendment; Waiver. This Agreement may be amended only by a writing signed by
each of the Parties. The failure of a party to enforce any provision of this
Agreement shall not be construed to be a waiver of the right of such Party to
thereafter enforce that provision or any other provision or right.

 

7.7 Should suit be brought to enforce or interpret any part of this Agreement,
the “prevailing Party” shall be entitled to recover its costs of suit, including
actual attorneys’ fees from the non-prevailing Party. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any party in the court of the State of
California, County of Orange, or, if it has or can acquire jurisdiction, in the
United States District Court for the Central District of California, and each of
the Parties consents to and agrees to be subject to the personal jurisdiction of
such court (and of the appropriate appellate court) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in this Section 7.7 may be served on any Party
anywhere in the world.

 

7.8 Counterparts. This Agreement may be executed by facsimile signature and in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

7.9 Notices. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and delivered in person or sent by facsimile,
electronic mail, overnight courier or First Class mail, postage prepaid, to
either Party at the address of such party stated below on the signature page of
this Agreement or such other address as shall have been designated by written
notice by such Party to the other Party. Any notice or other communication
required or permitted to be given under this Agreement will be deemed given: (i)
upon personal delivery to the party to be notified; (ii) on the day when
delivered by electronic mail to the proper electronic mail address; (iii) when
sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day; (iv) the first business day
after deposit with a nationally recognized overnight courier, specifying next
day delivery; or (v) the third business day after the day on which such notice
was mailed in accordance with this Section 7.9.

 

7.10 Subject Headings. The subject headings of the Sections in this Agreement
are included for purposes of convenience and reference only and shall not be
deemed to explain, modify, limit, amplify or aid in the meaning, construction or
interpretation of any of the

7

 

provisions of this Agreement.

 

7.11 Binding Agreement. Subject to the provisions of Section 7.1 above, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns.

 

7.12 Construction; Capitalized Terms in Appendices or Other Attachments. This
Agreement shall not be construed against any party hereto by virtue of the fact
that said party drafted this Agreement, or had this Agreement drafted. Unless
otherwise defined therein, all capitalized terms in any exhibit or other
attachment to this Agreement shall have the meanings given to them in the
Agreement.

 

7.13 Representation of Authority. Each Party represents and warrants that it has
the right to enter into and deliver this Agreement and to grant the rights and
undertake the duties provided for in this Agreement. This Agreement and the
respective rights and obligations of the Parties hereunder shall be binding upon
and inure to the benefit of the Parties only after the Agreement has been fully
executed and delivered by an authorized representative of the respective
Parties.

 

7.14 No Third-Party Rights. Nothing expressed or referred to in this Agreement
will be construed to give any person or entity other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.

 

7.15 Further Assurances. At any time, and from time to time, each Party will
execute such additional instruments and take such actions as may be reasonably
requested by the other Party to confirm or perfect or otherwise to carry out the
intent and purposes of this Agreement, including without limitation, those
additional actions as set forth below in Section 7.20.

 

7.16         Press Releases. All press releases and public announcements
relating to this Agreement or any other agreements relating to or contemplated
by this Agreement will be mutually agreed to by the Parties.

7.17         ADVICE OF COUNSEL. EACH OF THE PARTIES ACKNOWLEDGES, CONFIRMS, AND
AGREES THAT IT HAS READ AND UNDERSTOOD THE MEANING AND EFFECT OF EACH AND EVERY
PROVISION OF THIS AGREEMENT, WAS AFFORDED THE OPPORTUNITY TO CONSULT IN ITS
NATIVE LANGUAGE WITH AN ADVISOR OF ITS OWN CHOOSING, AND WAS AFFORDED THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF ITS OWN CHOOSING PRIOR TO THE
EXECUTION HEREOF.

7.18         Time of Essence. Time is of the essence in respect to all
provisions of this Agreement that specify a time for performance; provided,
however, that the foregoing shall not be construed to limit or deprive the Party
of the benefits of any grace or use period allowed in this Agreement.

7.19         Injunctive Relief. Each of the Parties acknowledges that, in view
of the uniqueness of the transactions contemplated by this Agreement, neither
Party shall have an

8

 

adequate remedy at law for money damages in the event that this Agreement is not
performed in accordance with its terms, and therefore each Party agrees that the
other Party shall be entitled to specific enforcement of the terms hereof in
addition to any other remedy to which it may be entitled, at law or in equity.

7.20         Additional Actions. At any time after the Closing Date, at Monster
Arts' request and expense, except to the extent such costs are the
responsibility of Iconosys pursuant to any other provision of this Agreement,
including without limitation, Section 6 or this Section 7, Iconosys shall
execute and deliver to Monster Arts such other instruments and documents, and
take such other actions as Monster Arts may deem necessary or desirable to
effect, evidence, record and perfect the transfers and assignments contemplated
by this Agreement. Iconosys will be responsible for all expenses relating to
recordation of assignments, if any. Iconosys will prepare a short form
assignment document to be used for such recordation.

7.21         All representations and warranties contained herein shall survive
the execution and delivery of this Agreement, are material, and have been or
will be relied upon by the Parties, notwithstanding any investigation made by
the Parties or on behalf of any of them.

[signature page to follow]

9

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
made and executed by its duly authorized officer as of the Effective Date.

 

“Monster Arts”


MONSTER ARTS, a Nevada corporation

By: _________________________________

Wayne Irving II, Chief Executive Officer

“Iconosys”


ICONOSYS, INC., a California corporation

By: _________________________________

Ryan Foland, Chief Operating Officer

 

10

 

Exhibit A

TAVG Asset Domain Name(s)

adultdirectoryusa.com

adultusadirectory.com

altasnowbirdvisitorguide.com

alternativeenergyfuelingdirectory.com

alternativefueldirectory.com

ameliaislandvisitorguide.com

amityislandvisitorguide.com

amityvillevisitorguide.com

aspentravelersguide.com

aspenvisitorguide.net

atlantavisitorguide.net

atlanticcityvisitorguide.com

austinvisitorguide.net

bayareavisitorsguide.com

beavercreekvisitorguide.com

beercountrytravelguide.com

bigbearvisitorguide.com

bigislandvisitorguide.com

bostonvisitorguide.net

buenaparkvisitorguide.com

cabosanlucasvisitorguide.com

carlsbadvisitorguide.com

carolinacoastvisitorguide.com

carsoncityvisitorguide.com

catalinaislandvisitorguide.com

cedarpointvisitorguide.com

coloradospringsvisitorguide.com

crosscountrycycleguide.com

dallasvisitorguide.net

danceusadirectory.com

daytonabeachpartyguide.com

doorcountyvisitorsguide.com

durangovisitorguide.com

durhamvisitorguide.com

escortsusadirectory.com

fingerlakesvisitorguide.com

fishguidefinder.com

fishingguidecalifornia.com

fitnessgymfinder.com

floridakeysvisitorsguide.com

ftlauderdalevisitorguide.com

galvestonislandvisitorsguide.com

gatlinburgvisitorguide.com

golfamericatravelguide.com

golfamericavisitorguide.com

gourmettruckdirectory.com

grandcanyonvisitorguide.com

grandhavenvisitorguide.com

gymnasticsusadirectory.com

hersheyvisitorguide.com

hiltonheadvisitorsguide.com

houseboatvacationguide.com

hwy101visitorguide.com

inclinevillagevisitorguide.com

indianapolisvisitorguide.com

indianwellsvisitorguide.com

inkandpiercings.com

jacksonholeskiguide.com

jacksonholetravelersguide.com

jacksonholevisitorguide.com

jacksonholevisitorsguide.com

karatedirectoryusa.com

karateusadirectory.com

keylargovisitorguide.com

kissimmeevisitorguide.com

lagunabeachvisitorguide.com

laketahoevisitorguide.com

laquintavisitorsguide.com

lasvegasvisitorsguide.net

laughlinvisitorguide.com

longbeachhomeimprovementdirectory.com

mackinacislandvisitorguide.com

mackinacvisitorguide.com

malibuvisitorguide.com

mammothlakesvisitorguide.com

mammothmountainvisitorguide.com

manchesterbytheseavisitorguide.com

manchestervisitorsguide.com

marathonvisitorguide.com

marthasvineyardvisitorguide.com

marthasvineyardvisitorsguide.com

marthasvinyardvisitorguide.com

martialartsusadirectory.com

memphisvisitorsguide.com

mercersburgvisitorguide.com

michiganbeachguide.com

milwaukeevisitorsguide.com

mtshastavisitorguide.com

myfishingguidefinder.com

myhuntingguidefinder.com

myplugindirectory.com

myrtlebeachtravelersguide.com

mytreelotfinder.com

nantucketvisitorguide.com

nationalkaratedirectory.com

niagarafallsvacationguide.com

 

 

 



 

Exhibit A

niagrafallsvisitorguide.com

northernmichiganvisitorguide.com

oceventsguide.com

ochomeimprovementdirectory.com

ocvisitorguide.com

oldtownvisitorguide.com

olympicparkvisitorguide.com

orangecountyhomeandgarden.com

orangecountyvisitorguide.com

orangecountyvisitorsguide.com

orlandovisitorguide.net

oshkoshvisitorguide.com

pacificbeachvisitorguide.com

palmdesertvisitorguide.com

palmreaderdirectory.com

panamacityvisitorsguide.com

parkcityutvisitorsguide.com

parkcityvisitorguide.net

parkcityvisitorsguide.net

pasadenavisitorguide.com

pearlharborvisitorguide.com

pikespeakvisitorguide.com

psychicusadirectory.com

redlandsvisitorguide.com

route66visitorguide.com

saltlakecityvisitorguide.com

sanclementevisitorguide.com

sandiegohomeimprovementdirectory.com

sanibelcaptivavisitorguide.com

sanjuancapistranovisitorguide.com

sanjuanislandsvisitorguide.com

sanjuanislandsvisitorsguide.com

santamonicavisitorguide.com

saugatuckvisitorsguide.com

smokymountainsvacationguide.com

solvangvisitorguide.com

southhavenvisitorguide.com

southpadreislandvisitorguide.com

stevenspassvisitorguide.com

stjoevisitorguide.com

stjosephvisitorguide.com

sunbathingdirectory.com

sunbathingusa.com

sunvalleyvisitorguide.com

taekwondousadirectory.com

tahoevisitorguide.com

tahoevisitorsguide.net

tampastpetevisitorguide.com

telluridetravelersguide.com

temeculavisitorguide.com

temeculavisitorsguide.com

thedellsvisitorguide.com

toplessbusinesses.com

toptenspringbreakdestinations.com

toptensummerdestinations.com

toptenvacationdestinations.com

travelalabamavisitorguide.com

travelamericavisitorguide.com

travelarizonavisitorguide.com

travelarkansasvisitorguide.com

travelbostonvisitorguide.com

travelbranff.com

travelbransonvisitorguide.com

travelcaliforniavisitorguide.com

travelcanadavisitorguide.com

travelcarolinavisitorguide.com

travelchicagovisitorguide.com

travelcoloradovisitorguide.com

travelcoloradovistorguide.com

travelconnecticutvisitorguide.com

traveldelawarevisitorguide.com

traveldenvervisitorguide.com

travelearthvisitorguide.com

travelfloridavisitorguide.com

travelgeorgiavisitorguide.com

travelhawaiivisitorguide.com

travelhonoluluvisitorguide.com

travelidahovisitorguide.com

travelindianavisitorguide.com

traveliowavisitorguide.com

travelkentuckyvisitorguide.com

travellasvegasvisitorguide.com

travellongbeachvisitorguide.com

travellouisianavisitorguide.com

travelmainevisitorguide.com

travelmassachusettsvisitorguide.com

travelmiamivisitorguide.com

travelmichiganvisitorguide.com

travelminnesotavisitorguide.com

travelmississippivisitorguide.com

travelmissourivisitorguide.com

travelnashvillevisitorguide.com

travelnevadavisitorguide.com

travelnewjerseyvisitorguide.com

travelnewmexicovisitorguide.com

travelneworleansvisitorguide.com

travelnewyorkvisitorguide.com

travelohiovisitorguide.com

traveloklahomavisitorguide.com

travelontariovisitorguide.com

traveloregonvisitorguide.com

travelorlandovisitorguide.com

travelpennsylvaniavisitorguide.com

travelportlandvisitorguide.com

travelsacramentovisitorguide.com

travelsanfranciscovisitorguide.com

 



 

Exhibit A

travelseattlevisitorguide.com

travelsouthdakotavisitorguide.com

traveltenneseevisitorguide.com

traveltennesseevisitorguide.com

traveltexasvisitorguide.com

travelutahvisitorguide.com

travelvermontvisitorguide.com

travelvirginiavisitorguide.com

travelwashingtonvisitorguide.com

travelwestvirginiavisitorguide.com

travelwisconsinvisitorguide.com

travelwyomingvisitorguide.com

travercityvisitorguide.com

traverscityvisitorguide.com

traversecityvisitorguide.com

treelotfinder.com

tybeeislandvisitorguide.com

us1visitorguide.com

vailbreckenridgevisitorguide.com

vailbreckenridgevisitorsguide.com

venicebeachvisitorguide.com

virginiabeachvisitorguide.com

virginiacitynvvisitorguide.com

virginiacityvisitorguide.com

visitbostonvisitorguide.com

visitorsguideapp.com

westpalmbeachvisitorguide.com

whistlervisitorsguide.com

willamettevalleyvisitorguide.com

winecountryamerica.com

winecountryusavisitorguide.com

wisconsindellsvisitorsguide.com

yellowstonevisitorguide.com

 

 



 

Exhibit B

TAVG Asset Trademark(s)

Trademarks Registration No. Registration Date Jurisdiction                      
 

 



 

Exhibit C

TAVG Asset Web Site(s)

www.alternativeenergyfuelingdirectory.com www.alternativefueldirectory.com
www.amityislandvisitorguide.com www.atlantavisitorguide.net
www.austinvisitorguide.net www.beercountrytravelguide.com
www.bigbearvisitorguide.com www.cabosanlucasvisitorguide.com
www.catalinaislandvisitorguide.com www.cedarpointvisitorguide.com
www.coloradospringsvisitorguide.com www.dallasvisitorguide.net
www.daytonabeachpartyguide.com www.doorcountyvisitorsguide.com
www.floridakevisitorguide.com www.flowershopusadirectory.com
www.ftlauderdalevisitorguide.com www.galvestonislandvisitorsguide.com
www.golfamericavisitorguide.com www.grandcanyonvisitorguide.com
www.grandhavenvisitorguide.com www.hersheyvisitorguide.com
www.hiltonheadvisitorsguide.com www.hwy101visitorguide.com
www.inclinevillagevisitorguide.com www.inkandpiercings.com
www.jacksonholevisitorguide.com www.karatedirectoryusa.com
www.laketahoevisitorguide.com

www.longbeachhomeimprovementdirectory.com www.lunchwagonnation.com
www.mammothmountainvisitorguide.com www.marthasvinyardvisitorguide.com
www.myfishingguidefinder.com www.myhuntingguidefinder.com
www.nantucketvisitorguide.com www.naturaljuicedirectory.com
www.niagarafallsvacationguide.com www.oldtownvisitorguide.com
www.orangecountyhomeimprovementdirectory.com www.orangecountyvisitorsguide.com
www.panamacityvisitorsguide.com www.parkcityutvisitorguide.com
www.parkcityutvisitorsguide.com www.pikespeakvisitorguide.com
www.psychicusadirectory.com www.route66visitorguide.com

www.solvangvisitorguide.com www.southpadreislandvisitorguide.com

www.southhavenvisitorguide.com www.steakhousenation.com

www.tahoevisitorguide.com www.tahoevisitorsguide.net

www.tampastpetevisitorguide.com
www.temeculavisitorguide.com www.travelalaskavisitorguide.com
www.travelalabamavisitorguide.com www.travelamericavisitorguide.com
www.travelbostonvisitorguide.com www.travelbransonvisitorguide.com
www.travelcaliforniavisitorguide.com www.travelcanadavisitorguide.com
www.travelchicagovisitorguide.com www.travelcoloradovisitorguide.com
www.travelconnecticutvisitorguide.com www.traveldallasvisitorguide.com
www.traveldenvervisitorguide.com www.travelfloridavisitorguide.com
www.travelgeorgiavisitorguide.com www.travelhawaiivisitorguide.com
www.travelhonoluluvisitorguide.com www.travelidahovisitorguide.com
www.travellasvegasvisitorguide.com www.travellongbeachvisitorguide.com
www.travellosangelesvisitorguide.com www.travellouisianavisitorguide.com
www.travelmiamivisitorguide.com www.travelmichiganvisitorguide.com
www.travelmontrealvisitorguide.com www.travelnashvillevisitorguide.com
www.travelnevadavisitorguide.com www.travelnewjerseyvisitorguide.com
www.travelnewmexicovisitorguide.com www.travelneworleansvisitorguide.com
www.travelnewyorkvisitorguide.com www.travelnorthcarolinavisitorguide.com
www.traveloahuvisitorguide.com www.traveloklahomavisitorguide.com
www.traveloregonvisitorguide.com www.travelorlandovisitorguide.com
www.travelportlandvisitorguide.com www.travelsandiegovisitorguide.com
www.travelsanfranciscovisitorguide.com www.travelseattlevisitorguide.com
www.travelsouthcarolinavisitorguide.com www.traveltexasvisitorguide.com
www.travelutahvisitorguide.com www.travelvermontvisitorguide.com
www.travelvirginiavisitorguide.com www.travelwyomingvisitorguide.com



 

Exhibit C

www.traversecityvisitorguide.com
www.us1visitorguide.com
www.vailbreckenridgevisitorguide.com
www.vailbreckenridgevisitorsguide.com
www.virginiacityvisitorguide.com
www.williamsburgvisitorguide.com
www.winecountryvisitorguide.com
www.winecountryusavisitorguide.com

 



 

 

Exhibit D

Copy of the Note

[see attached]



 

Exhibit E

Copy of the SPA

[see attached]

 

 

 

 





 

 